Detailed Action
This office action is a response to an application filed on 11/16/2020 in which claims 1 – 22 are pending and ready for examination.

This application is a continuation, under 35 U.S.C. Q 120, of U.S. Patent Application 15/551,672, which is a U.S. National Stage Filing under 35 U.S.C. Q 371 of International Patent Application Serial No. PCT/IB2017/050508 filed January 31, 2017 and entitled "RANDOM ACCESS COVERAGE ENHANCEMENT LEVEL RAMP UP PROCEDURE" which claims priority to U.S. Provisional Patent Application No. 62/291,971 filed February 5, 2016.

Information Disclosure Statement
The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 11/16/2020 and 12/08/2021.
Drawings
The Examiner contends that the drawings submitted on 11/16/2020 are acceptable for examination proceedings. 

Claim Objection 
Claim 20 is objected as it is dependent on itself.  Claim 20 will be examined as dependent on Claim 19. Correction will not be held in abeyance. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
In re Langi, 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686

F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA
1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.32l(c) or 1.32l(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR l.32I(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.

Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.
Examiner requests Applicant submit an eTerminal Disclaimer in lieu of filing a traditional terminal disclaimer form. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD­ info-1.jsp.
Claim Sets {1, 10, 19, 20}, {3, 12}, {2, 11},{8, 9, 17, 18} and {7, 16} are rejected on the ground of nonstatutory double patenting as being unpatentable over claims Claim Sets {1, 10, 19, 20}, {3, 12}, {2, 11},{8, 9, 17, 18} and {7, 16} of U.S. Patent No. 10,869,337, hereafter ‘337.
Although the claims at issue are not identical, they are not patentably distinct from each other.
In regards to instant Claim Set {1, 10, 19, 20}, ‘337 Claim Set {1, 10, 19, and 21} teaches the elements of transmitting a random access preamble; changing/incrementing a value 
 In re Karlson, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935). Also note Ex parte Rainu,  168 USPQ 365 (Bd. App. 1969) (omission of a reference element whose function is not needed would be obvious to one skilled in the art).
 It would have been at obvious the time of the invention to modify ‘337 Claim Set {1, 10, 19, and 21} omitting the ramp up step. 
One would have been motivated to modify ‘337 Claim Set {1, 10, 19, and 21} in this manner so that the transmitted optionally stop transmissions.
Instant Claim Set {3, 12} corresponds to ‘337 Claim Set {3,12}.
Instant Claim Set {2, 11} corresponds to ‘337 Claim Set {2, 11}.
Instant Claim Set {8, 9, 17, 18} corresponds to ‘337 Claim Set {8, 9, 17, 18}.
Instant Claim Set {7, 16} corresponds to ‘337 Claim Set {7, 16}.
Pre-AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

First inventor to File Provisions of the AIA 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Graham v Deere Test for Obviousness 
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 - 11, 13 - 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over  Ericsson: "Remaining issues on random access for Rel-13 low complexity and enhanced coverage UEs",3GPP DRAFT; R2-156774 -REMAINING ISSUES ON RANDOM ACCESS FOR REL-13 LOW COMPLEXITY AND ENHANCED COVERAGE UES, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCl.vol. RAN WG2, no. Anaheim, USA; 20151116-20151120 16 November 2015 (2015-11 -16), XP051040424, hereafter Ericsson in view of Zhang United States Patent Application 20160337991 

In regards to Claims 1, 10, 19, 21, and 24,  Ericsson teaches of a method in a user equipment (UE) for random access coverage enhancement (CE), the method comprising of transmitting a random access preamble, see  ( Section 2.2 "Preamble transmission " discloses "there is a maximum number of preamble transmissions configured for each coverage level. When the maximum for a particular level is reached, the UE moves to next higher coverage level (if it exists).This behavior can be captured in MAC by introducing a new variable, PREAMBLE_TRANSMISSION_COUNTER_CE, which counts the number of preamble transmission attempts per coverage level, and is reset when changing the preamble group". Figure 1 illustrates that the choice of preamble group is inextricably linked to the CE level).

incrementing a value of a counter by one, wherein the value of the counter indicates a number of random access preambles  previously  transmitted  by the UE; , Section 2.2 "Preamble transmission" discloses using the counters PREAMBLE_TRANSMISSION_COUNTER and PREAMBLE_TRANSMISSION_COUNTER_CE in order for the "MAC counts the number of preamble transmissions until a set maximum". The counting is performed by incrementing said counters by a value of one, see for example equation 1 of Section 2.2.

comparing the value of the counter, after changing its value, to a transmission    limit, wherein the transmission limit indicates a maximum number of random access preamble transmission  attempts for the current CE level;  Section 2.2 "Preamble transmission " discloses "there is a maximum number of preamble transmissions configured for each coverage level. When the maximum for a particular level is reached, the UE moves to next higher coverage level (if it exists).This behaviour can be captured in MAC by introducing a new variable, PREAMBLE_TRANSMISSION_COUNTER_CE, which counts the number of preamble transmission attempts per coverage level, and is reset when changing the preamble group". Figure 1 illustrates that the choice of preamble group is inextricably linked to the CE level).

Ericsson teaches the invention substantially as recited above. However, Ericsson does not teach 
of resetting the value of the counter, in response to the counter surpassing  the transmission limit plus one;    Zhang in the same field of endeavor teaches in  ¶ [0023] where G.sub.Ri is the power compensation value,  preambleInitialReceivedTargetPower is an initial target received power, DELTA_PREAMBLE is an offset corresponding to a format of the signal transmitted by the terminal, PREAMBLE_TRANSMISSION_ COUNTER_CI is a quantity of signal transmitting attempts at the level currently used by the terminal, and powerRampingStep_CI is a power ramping step in each signal transmitting attempt at the coverage enhancement coverage enhancement vel currently used by the terminal.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ericsson in this manner.



In regards to Claims 2 and 11,  Ericsson teaches the invention substantially as recited above. However, Ericsson does not teach where in response to the counter being equal to the transmission limit plus one, the method further comprises ramping up to the next CE level.  Zhang in the same field of endeavor teaches in  ¶ [0023] where G.sub.Ri is the power compensation value,  preambleInitialReceivedTargetPower is an initial target received power, DELTA_PREAMBLE is an offset corresponding to a format of the signal transmitted by the terminal, PREAMBLE_TRANSMISSION_ COUNTER_CI is a quantity of signal transmitting attempts at the level currently used by the terminal, and powerRampingStep_CI is a power ramping step in each signal transmitting attempt at the coverage enhancement level currently used by the terminal.

However,  it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ericsson in this manner.

One would have been motivated to modify Ericsson in this manner in order to optionally move to the next CE level or not.	

In regards to Claim 4, 13, Ericsson teaches where in response to the value of the counter being less than the transmission limit, the method further comprises increasing the power of the random access preamble; ( Section 2.2 "Preamble transmission" discloses using the counters PREAMBLE_TRANSMISSION_COUNTER and PREAMBLE_TRANSMISSION_COUNTER_CE in order for the "MAC counts the number of preamble transmissions until a set maximum". The counting is performed by incrementing said counters by a value of one, see for example equation 1 of Section 2.2)

In regards to Claims 5, 6, 14, and 15, Ericsson teaches where the transmission limit is set to a legacy value for CE level0 when the UE does not support CE and the transmission limit is set to a legacy  value for CE level  0.  Section 2.4.2 RA response window extension.

In regards to Claims 7 and 16,  Ericsson teaches where the transmission limit is a first transmission limit, the method comprises in response to ramping up to a higher CE level and resetting the value of the counter applying a second transmission  limit for the higher CE  level;  Section 2.2 "Preamble transmission " discloses "there is a maximum number of preamble transmissions configured for each coverage level. When the maximum for a particular level is reached, the UE moves to next higher coverage level (if it exists).This behaviour can be captured in MAC by introducing a new variable, PREAMBLE_TRANSMISSION_COUNTER_CE, which counts the number of preamble transmission attempts per coverage level, and is reset when changing the preamble group". Figure 1 illustrates that the choice of preamble group is inextricably linked to the CE level).

In regards to Claims 8, 9, 17 and 18, Ericsson does not disclose, but Zhang teaches where the first transmission limit and the second transmission limit are the same or different value; ¶[0173] Certainly, during configuration of the power compensation value G.sub.Ri, different coverage enhancement levels may correspond to a same power compensation value G.sub.Ri; or some coverage enhancement levels may correspond to a same power compensation value G.sub.Ri while some coverage enhancement levels may correspond to different power compensation values G.sub.Ri
One would have been motivated to modify Hara in this manner so that the incremental transmission limit can match the appropriate CE level.

However,  it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ericsson in this manner.

One would have been motivated to modify Ericsson in this manner so that the incremental transmission limit can match the appropriate CE level.


Claims 3, 12, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over  Ericsson: "Remaining issues on random access for Rel-13 low complexity and enhanced coverage UEs",3GPP DRAFT; R2-156774 -REMAINING ISSUES ON RANDOM ACCESS FOR REL-13 LOW COMPLEXITY AND ENHANCED COVERAGE UES, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCl.vol. RAN WG2, no. Anaheim, USA; 20151116-20151120 16 November 2015 (2015-11 -16), XP051040424, hereafter Ericsson in view of Zhang United States Patent Application 20160337991 and in further view of Lee  WO2016171445A1.

In regards to Claims 3 and 12,  Ericsson teaches the invention substantially as recited above. However, Ericsson does not teach where prior to ramping up to the higher CE level, the method Page 2 wherein the processor determines a CE mode level of the UE and controls the RF module to transmit, to the network, a first message for requesting a change of a supported CE mode level received from the network, when the determined CE mode level of the UE is higher than or equal to the supported CE mode level,

However,  it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ericsson in this manner.
 
One would have been motivated to modify Ericsson in this manner in order to optionally move to the next CE level or not.

In regards to Claim 20 and 22, Ericsson teaches the invention substantially as recited above. However, Ericsson does not, but  Lee teaches a method in a network node for random access coverage enhancement (CE), the method comprising: communicating to the UE, an indication of a highest CE level supported by the serving cell; Page 1  ¶[0005] receiving, from a network, information on a CE mode level supported by the network, wherein the information on the supported CE mode level indicates a highest level among CE mode levels currently supported by the network.

broadcasting a transmission limit to a user equipment (UE) within a serving cell of the network node, wherein the transmission limit indicates a threshold number of random access preamble transmission attempts for one or more CE levels; Page 1 ¶[0005] determining a CE mode level of the UE;

receiving a random access preamble transmission from the UE; Page 1  ¶[0005] and transmitting, to the network, a first message for requesting a change of the supported CE mode level,  Page 2  ¶[0006] Preferably, the first message is transmitted through a random access preamble corresponding to the determined CE mode level.
transmitting a random access response message to the UE.  Page 6 ¶[0046]  After transmitting the random access preamble in step S610, the UE attempts to receive a Random Access Response (RAR) message within a random access response reception window indicated by the system information or the Handover Command message from the eNB (S620).

However,  it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ericsson in this manner.
 
One would have been motivated to modify Ericsson in this manner so that the highest CE level can be supported by the serving cell 

Conclusion;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose telephone number is (571)270-1748.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY BARON/Examiner, Art Unit 2462                                                                                                                                                                                                        


	
	/YEMANE MESFIN/             Supervisory Patent Examiner, Art Unit 2462                                                                                                                                                                                           
	.